DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11262620. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 11262620
Claim 1 recites; 
A display apparatus comprising: 
a printed circuit board (PCB); 
a light emitting diode (LED) chip mounted on the PCB and configured to emit light; 

an optical dome disposed over and enclosing the LED chip; 
a liquid crystal panel configured to block or pass light output from the LED chip; and 
an optical film arranged between the LED chip and the liquid crystal panel, 
wherein a ratio of a height of the optical dome to a diameter of a bottom surface of the optical dome is 0.25 to 0.31. 
Claim 1 recites; 
A display apparatus comprising: 
a printed circuit board (PCB); 
a light emitting diode (LED) chip mounted on the PCB and configured to emit light; 

an optical dome disposed over and enclosing the LED chip; 
a liquid crystal panel configured to block or pass light output from the LED chip; and 
an optical film arranged between the LED chip and the liquid crystal panel, 
wherein a ratio of a height of the optical dome to a diameter of a bottom surface of the optical dome is 0.25 to 0.31, wherein a ratio of a distance between a center of the bottom surface of the optical dome and a center of the LED chip to the diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.
Claim 2 recites; 
wherein the LED chip is provided to emit blue light.  

Claim 2 recites; 
wherein the LED chip is provided to emit blue light.  

Claim 3 recites; 
wherein the optical film comprises a quantum dot sheet formed to enhance color reproducibility by making a change in wavelength of light.  
Claim 3 recites; 
wherein the optical film comprises a quantum dot sheet formed to enhance color reproducibility by making a change in wavelength of light.  
Claim 4 recites; 
wherein the LED chip is mounted on a mounting surface of the PCB in a chip on board (COB) method.  
Claim 4 recites; 
wherein the LED chip is mounted on a mounting surface of the PCB in a chip on board (COB) method.  
Claim 5 recites; 
wherein the LED chip comprises a horizontal side and a vertical side, and wherein the vertical side is 500 µm or less in length and the horizontal side is 500 µm or less in length.
Claim 5 recites; 
wherein the LED chip comprises a horizontal side and a vertical side, and wherein the vertical side is 500 µm or less in length and the horizontal side is 500 µm or less in length.
Claim 6 recites; 
wherein a ratio of a distance between a center of the bottom surface of the optical dome and a center of the LED chip to the diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.
Claim 1 recites; 
wherein a ratio of a distance between a center of the bottom surface of the optical dome and a center of the LED chip to the diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.
Claim 7 recites; 
wherein the LED chip comprises an n-type semiconductor layer, a p-type semiconductor layer, and a light-emitting layer arranged between the n-type semiconductor layer and the p-type semiconductor layer configured to emit light.
Claim 6 recites; 
wherein the LED chip comprises an n-type semiconductor layer, a p-type semiconductor layer, and a light-emitting layer arranged between the n-type semiconductor layer and the p-type semiconductor layer configured to emit light.
Claim 8 recites; 
wherein the LED chip further comprises: a growth substrate arranged to cover an upper surface of the n-type semiconductor layer or the p-type semiconductor layer, a distributed Bragg reflector (DBR) layer arranged on an upper surface of the growth substrate, and a metal reflector layer arranged on a lower surface of the light-emitting layer.
Claim 7 recites; 
wherein the LED chip further comprises: a growth substrate arranged to cover an upper surface of the n-type semiconductor layer or the p-type semiconductor layer, a distributed Bragg reflector (DBR) layer arranged on an upper surface of the growth substrate, and a metal reflector layer arranged on a lower surface of the light-emitting layer.
Claim 9 recites; 
wherein the metal reflector layer comprises aluminum (Al) or a DBR.
Claim 8 recites; 
wherein the metal reflector layer comprises aluminum (Al) or a DBR.
Claim 10 recites; 
wherein the growth substrate comprises a sapphire substrate.
Claim 9 recites; 
wherein the growth substrate comprises a sapphire substrate.
Claim 11 recites; 
further comprising a reflecting sheet attached to the PCB, the reflecting sheet comprising a through hole provided for the optical dome to protrude through.
Claim 10 recites; 
further comprising a reflecting sheet attached to the PCB, the reflecting sheet comprising a through hole provided for the optical dome to protrude through.
Claim 12 recites; 
wherein the optical dome comprises silicon or epoxy resin.
Claim 11 recites; 
wherein the optical dome comprises silicon or epoxy resin.
Claim 13 recites; 
wherein the ratio of the height of the optical dome to the diameter of the bottom surface of the optical dome is 0.28.  
Claim 12 recites; 
wherein the ratio of the height of the optical dome to the diameter of the bottom surface of the optical dome is 0.28.  
Claim 14 recites; 
wherein the optical film comprises a diffuser plate configured to diffuse light emitted from the LED chip.  
Claim 13 recites; 
wherein the optical film comprises a diffuser plate configured to diffuse light emitted from the LED chip.  
Claim 15 recites; 
A display apparatus comprising: 
a printed circuit board (PCB); 
a light emitting diode (LED) chip mounted on the PCB and configured to emit light; 

an optical dome disposed over and enclosing the LED chip; 
a liquid crystal panel configured to block or pass light output from the LED chip; and 
an optical film arranged between the LED chip and the liquid crystal panel, 
wherein the optical dome allows light emitted from the LED chip to pass without degrading a bat-wing optical profile of the light emitted by the LED chip. 
Claim 14 recites; 
A display apparatus comprising: 
a printed circuit board (PCB); 
a light emitting diode (LED) chip mounted on the PCB and configured to emit light; 

an optical dome disposed over and enclosing the LED chip; 
a liquid crystal panel configured to block or pass light output from the LED chip; and 
an optical film arranged between the LED chip and the liquid crystal panel, 
wherein the optical dome allows light emitted from the LED chip to pass without degrading a bat-wing optical profile of the light emitted by the LED chip.
Claim 16 recites; 
wherein a ratio of a height of the optical dome to a diameter of a bottom surface of the optical dome is 0.25 to 0.31.
Claim 15 recites; 
wherein a ratio of a height of the optical dome to a diameter of a bottom surface of the optical dome is 0.25 to 0.31.
Claim 17 recites; 
a ratio of a distance between a center of a bottom surface of the optical dome and a center of the LED chip to a diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.  
Claim 16 recites; 
a ratio of a distance between a center of a bottom surface of the optical dome and a center of the LED chip to a diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.  
Claim 18 recites; 
A display apparatus comprising: 
a printed circuit board (PCB); 
a light emitting diode (LED) chip mounted on the PCB configured to emit light; 
an optical dome disposed over and enclosing the LED chip; 
a liquid crystal panel configured to block or pass light output from the LED chip; and 
an optical film arranged between the LED chip and the liquid crystal panel, 
wherein a center of the LED chip is offset from a center point of a bottom surface of the optical dome.   
Claim 17 recites; 
A display apparatus comprising: 
a printed circuit board (PCB); 
a light emitting diode (LED) chip mounted on the PCB configured to emit light; 
an optical dome disposed over and enclosing the LED chip; 
a liquid crystal panel configured to block or pass light output from the LED chip; and 
an optical film arranged between the LED chip and the liquid crystal panel, 
wherein a center of the LED chip is offset from a center point of a bottom surface of the optical dome.  
Claim 19 recites; 
wherein a ratio of a height of the optical dome to a diameter of the bottom surface of the optical dome is 0.25 to 0.31.  
Claim 18 recites; 
wherein a ratio of a height of the optical dome to a diameter of the bottom surface of the optical dome is 0.25 to 0.31.  
Claim 20 recites; 
a ratio of a distance between a center of the bottom surface of the optical dome and a center of the LED chip to a diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.
Claim 19 recites; 
a ratio of a distance between a center of the bottom surface of the optical dome and a center of the LED chip to a diameter of the bottom surface of the optical dome is greater than 0 but less than or equal to 0.2.




	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (20190027659, cited by Applicant), Yamada hereinafter.
Regarding claim 1, Yamada discloses a display apparatus comprising: a printed circuit board (PCB) (10, ¶ [18], fig. 1); a light emitting diode (LED) chip (21) mounted on the PCB (10) and configured to emit light; an optical dome (30, ¶ [50]) disposed over and enclosing the LED chip (21), a liquid crystal panel (¶ [90]) configured to block or pass light output from the LED chip (21); and an optical film (50, ¶ [67], fig. 5) arranged between the LED chip (21) and the liquid crystal panel, wherein a ratio of a height (H) of the optical dome (30) to a diameter (W) of a bottom surface of the optical dome (30) is 0.25 to 0.31 (¶ [52]).

Regarding claim 2, Yamada discloses that the LED chip (21) is provided to emit blue light (¶ [29]).

Regarding claim 3, Yamada discloses that the optical film (50) comprises a quantum dot sheet (52, ¶ [85], fig. 6A) formed to enhance color reproducibility by making a change in wavelength of light.

Regarding claim 4, the claim is directed to the method of manufacturing a display apparatus where the LED chip is mounted on a mounting surface of the PCB in a chip on board (COB) method, the method does not imparts distinctive structural characteristics to the final product, therefore Yamada discloses that the LED chip is mounted on a mounting surface of the PCB.

Regarding claim 12, Yamada discloses that the optical dome (30) comprises silicon or epoxy resin (¶ [54]).


Regarding claim 14, Yamada discloses that the optical film (50) comprises a diffuser plate (51, ¶ [63], fig. 5) configured to diffuse light emitted from the LED chip (21).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879